EXAMINER’S COMMENT
Applicant’s arguments, see pages 6-7 of the Remarks filed on March 8, 2021 with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Additionally, paragraph [0110] of the present application states that components of the various devices may be combined, and the drill guides recited in independent claims 1, 10, and 18 includes features combined from drill guides shown in Figs. 3B-3E and described in paragraphs [0060]-[0061].  The rejections have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773